Citation Nr: 0835146	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to disability rating in excess of 10 percent 
for hypertension.

2.  Entitlement to disability rating in excess of 10 percent 
for tension headaches.

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  In May 2006, the 
RO held that disability ratings in excess of 10 percent were 
not warranted for the veteran's service-connected 
hypertension or his tension headaches.  In October 2006, the 
RO held that new and material evidence had not been presented 
to reopen the matter of entitlement to service connection for 
a psychiatric disorder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Throughout the pendency of this appeal, the veteran's 
hypertension has not been productive of diastolic pressure 
predominantly 110 or more; or, systolic pressure 
predominantly 200 or more.  

2.  Throughout the pendency of this appeal, the veteran's 
tensions headaches have been characterized by subjective 
complaints of prostrating attacks, on average four times a 
month, lasting two to three days, and accompanied by nausea, 
vomiting, photosensitivity, phonosensitivity, and 
lacrimation.  There is no objective evidence of record that 
demonstrates that the veteran's migraines have resulted in 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  

3.  Throughout the pendency of this appeal, the objective 
evidence of record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  The 
veteran's service-connected hypertension and tension 
headaches have not resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.

4.  In August 1980 and July 2003, the RO denied entitlement 
to service connection for a psychiatric disorder, originally 
characterized as an antisocial type character and behavioral 
disorder and subsequently as a nervous disorder.

5.  Evidence received since the July 2003 rating decision is 
new and relates to unestablished facts necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic 
Code 7101 (2007).

2.  The criteria for a disability rating of 30 percent, but 
no higher, for tension headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic 
Code 8100 (2007).

3.  Evidence received since the July 2003 rating decision is 
new and material and the claim is reopened.  38 U.S.C.A. §§ 
1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2006 and April 2008 letters, with 
respect to the claim of entitlement to increased disability 
ratings and the requirement to submit new and material 
evidence.  The April 2008 letter also indicated that in 
determining a disability rating, the RO considered evidence 
regarding nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The evidence that might support a 
claim for an increased rating was listed.  The veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  In Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) the United States Court of Appeals for Veterans Claims 
(Court) clarified VA's notice obligations in increased rating 
claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2006 and April 2008 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to a disability rating in excess of 10 percent 
for hypertension and entitlement to a disability rating in 
excess of 30 percent for tension headaches, any potentially 
contested issue regarding a downstream element is rendered 
moot.  Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in March 2006, prior to the 
adjudication of the matters in May 2006 and October 2006. 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in June 
1995 and November 2002.  

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis
I. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased- 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Hypertension

The veteran's hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under this code, a 10 percent rating 
is warranted for diastolic pressure predominantly 100 or 
more; or, systolic pressure predominantly 160 or more; or, 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires diastolic pressure predominantly 110 or more; or, 
systolic pressure predominantly 200 or more.  For a 40 
percent rating, diastolic pressure must be predominantly 120 
or more.  A 60 percent rating requires diastolic pressure 
predominantly 130 or more.  The note under this code explains 
that the term hypertension means that the diastolic blood 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 or greater with a diastolic blood 
pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, including Note 1 (2007).

Review of the medical evidence of record does not demonstrate 
diastolic pressures predominantly 110 or more; or, systolic 
pressures predominantly 200 or more, such as to warrant the 
next available rating of 20 percent.  In August 2005, his 
blood pressure readings were 170/108, 178/105, 143/95, and 
154/98 .  In December 2005, his blood pressure was 127/88.  
In January 2006, blood pressure was recorded at 139/83, 
139/83, 145/84, 145/84, 136/91, and 153/91.  In February  
2006, his blood pressure reading was 135/79.  In March 2006, 
it was 149/81.  In September 2006, his blood pressure was 
148/99.  In November 2006, blood pressure readings were 
118/81, 124/82, 120/82, 127/80, 142/86, 139/85, 134/87, 
134/87, and 133/81.  In July 2007,  his blood pressure was 
161/100.  

In light of the aforementioned medical evidence, which 
includes a review of VA outpatient records dated from January 
2005 to May 2008, the veteran's hypertension does not warrant 
a disability rating in excess of 10 percent.  This is based 
on the medical evidence which fails to demonstrate diastolic 
pressure readings predominantly 110 or more, or systolic 
pressure readings predominantly 200 or more.  None of the 
above-noted readings reflect diastolic pressure readings of 
110, or more, or systolic pressure readings of 200, or more.  
Accordingly, a disability rating in excess of 10 percent for 
veteran's service-connected hypertension under Diagnostic 
Code 7101 is not warranted.

Migraines

The veteran alleges entitlement to a disability rating in 
excess of 10 percent for his service-connected tension 
headaches, throughout the pendency of this appeal.  The 
veteran's tension headaches are evaluated under the criteria 
set forth at 38 C.F.R. § 4.124a, Diagnostic Code 8100.   
Under this provision, a 10 percent disabling rating is 
warranted for migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent disability rating is warranted 
for migraine headaches manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.

The veteran agues that he is entitled to a disability rating 
in excess of 10 percent for his service-connected tension 
headaches because he experiences prostrating episodes and 
photosensitivity.  In June 2008, the veteran testified that 
he experiences headaches, once or twice a week, approximately 
four times a month, which last two to three days.  A review 
of the medical evidence of record reveals objective evidence 
consistent with the veteran's testimony, such as to warrant 
the next available schedular rating of 30 percent.  As noted, 
pursuant to the provisions of Diagnostic Code 8100, a 30 
percent disability rating is warranted for migraine headaches 
manifested by characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  In 
this respect VA outpatient records, dated in January 2006 and 
July 2007, indicate that the veteran had been experiencing 
headaches, two to three times a month, which lasted two to 
three days.  The July 2007 VA outpatient record, further, 
noted that the veteran's headaches were accompanied by 
nausea, vomiting, photosensitivity, phonosensitivity, and 
lacrimation.  Additionally, in March 2007, a VA treatment 
provider indicated that the veteran's atypical migraines were 
not well-controlled with medication because he was unable to 
use narcotics due to his substance dependency.  In light of 
the aforementioned evidence, the Board finds that the 
veteran's tension headaches are result in prostrating 
attacks, at least, once a month such as to warrant a 
disability rating in excess of 10 percent.  Accordingly, a 
disability rating of 30 percent is warranted for the 
veteran's service-connected tension headaches, throughout the 
pendency of this appeal.   

A review of the record, however, fails to provide objective 
evidence that the veteran's service-connected tension 
headaches have manifested to the degree of severity reflected 
by the criteria for the next available and maximum schedular 
rating of 50 percent.  There is no objective evidence of 
record that the veteran's tension headaches have resulted in 
very frequent completely prostrating and prolonged attacks 
that are productive of severe economic inadaptability.  
Although the veteran has testified that his service-connected 
tension headaches are the main reason of his current 
unemployment, the record reveals multiple other non-service-
connected disabilities and chronic alcohol and cocaine 
dependence that affect his employability.

In conclusion, the Board finds that the veteran's service-
connected tension headaches arrant a disability rating of 30 
percent, but no higher, pursuant to the provisions of 
Diagnostic Code 8100, throughout the pendency of this appeal.  

Extraschedular

Additionally, the Board has considered whether the veteran is 
entitled to an extraschedular evaluation for his service-
connected tension headaches and/or hypertension under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  In this case, 
however, there has been no showing that the veteran's 
service-connected tension headaches and hypertension have 
resulted in marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  Although the veteran testified that he was 
hospitalized last year due to his hypertension, this was not 
demonstrated by the objective evidence of record.  
Notwithstanding, the veteran has not alleged and the record 
does not demonstrate that either of his service-connected 
disabilities have required frequent hospitalizations.  
Furthermore, although the veteran alleges that his service-
connected tension headaches are the primary factor affecting 
his employability, the  record demonstrates a long-standing, 
pervasive history of alcohol and substance (specifically 
cocaine) abuse.  In the absence of aforementioned factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected tension 
headaches and hypertension under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

II. New & Material

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen were filed after that date (in January 2006), and the 
new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran alleges that he is entitled to service connection 
for a chronic psychiatric disorder, currently characterized 
as an anti-social type character and behavioral disorder.  
The Board observes that the veteran's claim of service 
connection for a chronic psychiatric disorder was previously 
considered and denied by means of August 1980 and July 2003 
rating actions.  

At the time of the August 1980 rating decision, the relevant 
evidence of record included the veteran's statements, his 
service medical records, and private treatment records.  
Service medical records demonstrate that the veteran reported 
to the emergency room, in May 1974, with complaints of 
anxiety and depression resulting in an inability to sleep or 
eat.  Neuropsychiatric evaluation was subsequently conducted.  
The examiner noted that the veteran was experiencing acute 
situational anxiety due to problems with his wife.  This 
resulted in an inability to sleep, little appetite, and 
crying spells.  The veteran indicated that his psychiatric 
complaints had existed prior to May 1974 due to the impending 
divorce.  The veteran denied any history of psychiatric 
treatment, psychiatric disorder or disease in him or his 
family, and prior episodes of nervousness.  Upon mental 
status examination there was no evidence of a psychosis or 
mental disorder.  The examiner's impression was situational 
anxiety and depression, not chronic in nature.  

Again, in April 1975, the veteran exhibited nervous 
depression.  The veteran was, accordingly, referred for 
psychiatric evaluation due to his severe depression 
manifested by a loss of appetite, drinking problems, and 
extreme instability.  The examiner noted that a letter from 
the veteran's Commanding Officer indicated that the veteran 
had been poorly motivated and was being considered for 
administrative separation.  The veteran had been on an 
Unauthorized Absence from June 1974 to January 1975.  The 
veteran was also absent from duty, in February 1975, while in 
jail for assaulting a police officer.  The veteran reported 
psychiatric treatment in Tulsa, Oklahoma, and since his 
enlistment, when he was undergoing a divorce.  

The veteran was diagnosed as having a Character and Behavior 
Disorder, Anti-Social type, with anxiety features, and 
administrative separation was recommended due to 
unsuitability.   The examiner indicated that there was no 
evidence of a psychosis, severe depression or need for 
further psychiatric treatment.  In support of his diagnosis, 
the examiner commented that the veteran had been marginally 
motivated from the start and subsequently gave up, after his 
wife left him.  Although the veteran's depressive symptoms 
were manifested by irritability, apathy, and minor somatic 
preoccupation, these symptoms appeared as partly 
characterological in nature.  In this respect, the veteran's 
history was reliable and reflected a past pattern of 
personality maladjustment.  There was evidence of 
impulsivity, immaturity, and mild anti-social behavior.  

Private treatment records, dated in August 1980, from Tulsa 
Psychiatric Hospital demonstrate that the veteran presented, 
in June 1974, with complaints of having a nervous breakdown.  
His reported symptoms were headaches, depression, and 
suicidal ideation.  During his initial consultation, he 
ventilated some of his feelings of pressure from his ex-wife 
to remarry her; however, he did not work through his guilt 
about his son.  The veteran reported for one additional 
consultation, three days later, but failed to return for 
further interviews or reply to a follow-up letter.  Later 
that month, the veteran called to say he had just been 
released from jail after being picked up on a bench warrant 
for an old traffic ticket.  The veteran did not call back 
again and no diagnosis was ever rendered.  

In August 1980, the RO held that service connection was not 
warranted for a nervous disorder because antisocial type 
character an behavior disorder was a constitutional or 
developmental abnormality and was not considered ad 
disability within the meaning of the laws governing payment 
of VA benefits.  The RO also noted that the veteran failed to 
report for his scheduled VA examination.  The veteran did not 
initiate an appeal with respect to the August 1980 rating 
action.  Accordingly, the August 1980 rating decision is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2007).

In connection for his claim for pension, the veteran was 
afforded a VA mental disorder examination in June 1995.  The 
veteran reported experiencing difficulties with nervousness 
and some depression in the past two years.  During the mental 
status examination the veteran appeared to be somewhat 
despondent, as well as, anxious.  There was no evidence of 
any hallucinations, delusions, or suicidal ideated.  The 
veteran was diagnosed as having a general anxiety disorder, 
dysthymic disorder, and adjustment disorder depression.  
Contributing stressors were right arm injury residuals, and 
cluster headaches and hypertension by history.  The examiner 
opined that the veteran's depressive feelings and general 
type anxiety were secondary to his medical disability.  

In May 2002, the veteran attempted to reopen his claim of 
entitlement to service connection for a nervous condition.  
In November 2002, during his VA examination, the veteran 
reported subjective complaints of anxiety and depression.  He 
alleged that his depression had been worsening due to his 
headaches.  During the mental status examination, the veteran 
displayed some dysphoria and anxiety.  The predominant moods 
were anxiety and depression.  The veteran was diagnosed as 
having an adjustment disorder with mixed depression and 
anxiety.  In July 2003, the RO determined that new and 
material evidence had not been presented to reopen the claim 
for service connection for a nervous disorder because there 
was no evidence between the currently diagnosed nervous 
disorder and the veteran's period of service.  The veteran 
did not initiate an appeal with respect to the July 2003 
rating action.  Accordingly, the July 2003 rating decision is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2007).

In January 2006, the veteran resubmitted his claim of service 
connection for a chronic psychiatric disorder and 
characterized it as a "condition of the nervous system."  
VA outpatient reports, dated in January 2006, indicate that 
the veteran usually got very depressed when he experienced a 
cluster headache.  At that time, mental status examination 
revealed a euthymic mood.  The veteran was diagnosed as 
having depression, not otherwise specified; a substance 
induced mood disorder; and alcohol and cocaine dependence.  
The veteran was also noted to have antisocial traits.    

In light of the aforementioned medical evidence of a current 
diagnosis of a chronic psychiatric disorder, which may have a 
nexus to service or a service-connected disability, the Board 
finds that this evidence is neither cumulative nor redundant 
of the evidence previously of record.  Moreover, the new 
evidence raises a reasonable possibility of substantiating 
the veteran's claim.  The Board notes that, for the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Accordingly, new and material evidence has 
been received and the claim is reopened.


ORDER

Entitlement to disability rating in excess of 10 percent for 
hypertension is denied.

Entitlement to disability rating of 30 percent, but no 
higher, for tension headaches is granted.

The appeal to reopen a claim of service connection for a 
psychiatric disorder is granted.


REMAND

A review of the record reveals that additional evidentiary 
development is required regarding the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
As previously noted, the veteran has submitted an additional 
theory of entitlement.  He alleges that he is entitled to 
service connection for a psychiatric disorder as secondary to 
his service-connected disabilities.  Service connection is 
currently in effect for hypertension and tensions headaches.  
The Board finds that a remand is necessary in order to secure 
an opinion as to the etiology of the veteran's depression and 
whether it was caused or worsened by any service-connected 
disability.  See 38 U.S.C.A. § 5103A.
  
Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the etiology of any current 
psychiatric disorder.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner.  The VA examiner should review 
the claims folder and provide an opinion 
as to whether it is at least as likely as 
not that the veteran's current 
psychiatric disorder was caused or 
worsened by service, to include as due to 
his service-connected hypertension and 
tension headaches.  The report of 
examination should include a complete 
rationale for all opinions rendered.

2.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


